DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 3 and 11, applicant claimed for “the second positional information defines an area that includes a spot of the first positional information and is wider than the spot of the first positional information” Applicant is required to clarify this limitation.

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Yasunari (JP2012-98105).
As per claim 9, Yasunari discloses an image/video collecting system and associated method (figures 1-3) comprises an information collection apparatus in a form of an information center (90, figure 1) that communicates with at least a first information provision apparatus located in a vehicle (10) and a second information provision apparatus located in a second vehicle (20) via a network, wherein:

the information collection apparatus (90) receives third positional information associated with the incident from the second information provision apparatus located in other vehicles (20, 30) having received the second positional information (see English translation from page 16-23).
As per claim 10, Yasunari discloses the at least the second positional information includes address information corresponding to the first positional information (see English translation from page 16-23).
As per claim 13, Yasunari discloses when the information collection apparatus has received from the first information provision apparatus first time information together with the first positional information associated with the incident, the information collection apparatus transmits the second positional information corresponding to the first positional information to at least the second information provision apparatus, and the information collection apparatus receives second time information together with the third positional information associated with the incident, from the second information provision apparatus having received the second positional information (see English translation from page 12-23).

As per claims 1-3, 5, 7 and 8, the method claims 1-3, 5, 7 and 8 are essentially the same in scope as system claims 9-10 and 13 above and are rejected similarly.

 Allowable Subject Matter
7.	Claims 4, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Marlow et al. (US 10,102,586), Mays et al. (US 2017/0132929) and Sim et al. (US 2013/0141251).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
April 1, 2021